Citation Nr: 1746343	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-30 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation for major depressive disorder in excess of 50 percent prior to March 21, 2013.  

2.  Entitlement to an evaluation for major depressive disorder in excess of 70 percent on or after March 21, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for a chronic left hip strain.

4.  Entitlement to an initial compensable evaluation for left hip limitation.

5.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the Veteran's claims for further development in January 2015 and September 2016.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to obtain an adequate VA examination in connection with the Veteran's TDIU claim.  A remand is also required so that the AOJ may consider all of the evidence of record and readjudicate the Veteran's claims as directed in the September 2016 remand.   

In the September 2016 remand, the Board directed that the AOJ obtain a social and industrial survey in order to assess the combined effect of the Veteran's service-connected disabilities.  Although there is a January 2017 report of a social and industrial survey, a March 2017 report of contact indicates that the Veteran expressed concern because he had not been contacted for such a survey.  He noted that a social worker had contacted him, but he was unsure of the purpose of that contact.  The March 2017 report of contact also noted that a Decision Review Officer (DRO) had found the January 2017 report to be inadequate.  Thereafter, the AOJ found that a social and industrial survey was not required in light of Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), despite the Board's September 2016 remand directives to obtain one.  The AOJ instead ordered an additional VA examination for the Veteran's major depressive disorder, which was performed in April 2017.  A VA examination of the hip was also performed in March 2017.  The AOJ then returned the case to the Board without an evaluation of the 2017 VA examinations or readjudicating the Veteran's claims per the Board's September 2016 remand directives. 

The Board finds that, while Geib indicates that a VA examination addressing the combined effect of a veteran's service-connected disabilities on his ability to engage in full time employment is not required, Geib also states that such an examination may be obtained when necessary.  The Board is not asking the examiner to state whether the Veteran's service-connected disabilities render him unemployable, but rather to assess and describe the combined effects and impairment resulting from those disabilities alone.  Further, the Board errs as a matter of law when it fails to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Veteran should be afforded a VA examination in connection with his TDIU claim.

Moreover, as noted above, the case was not readjudicated in a supplemental statement of the case (SSOC) following further development, as directed by the Board in the September 2016 remand.  As such, this case must be remanded to ensure compliance.  Stegall, 11 Vet. App. 268.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his major depressive and left hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

